Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 9/4/2019 and 4/2/2020 have been considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D303 and D304 in Fig. 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: D103 and D104 in [0039].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8-9 and 12-13 are objected to because of the following informalities:
In claim 8, line 4: the interjection “as the target” is ambiguous as to whether the target in question is the object used in machining work, as defined in the depended upon claim 1, or a different target introduced in the claim (i.e. the laser beam).  Similarly, claim 13 line 4 is also objected under the same rationale.
In claim 9, line 3: the phrase “at least multiple times” is ambiguous as to what is being performed multiple times (i.e. the inspection process, the heat radiation measurement, or both).
In claim 12, line 8: “indicatingthepredetermined” should read --indicating_ the _predetermined.--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heat radiation measurement unit” in claims 1, 9, and 12-13, as well as “feedback control unit” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, 12-13, and 15, the claim limitations “heat radiation measurement unit” in claims 1, 9, and 12-13 and “feedback control unit” in claim 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the “heat radiation measurement unit,” paragraph [0023] of the Applicant’s specification states “the heat radiation measurement unit 126 measures intensity of the heat radiation input to a light receiving unit serving as an infrared sensor.” Paragraph [0030] further states “The heat radiation measurement unit 126 outputs a measurement result (for example, a voltage) corresponding to the intensity of the received heat radiation.” The specification, however, fails to disclose the corresponding structure of the heat radiation measurement unit and how it links to the described function.
Regarding the “feedback control unit,” paragraph [0113] states “The control unit 310 further has a target value setting unit 311 and a feedback control unit 312.” Paragraph [0015] further states “The feedback control unit 312 inputs the target value set by the target value setting unit 311 and the measurement value of the heat radiation measurement unit 327. The feedback control unit 312 performs a feedback process so as to reduce a difference between the input target value and the measurement value, based on the difference, and generates an attenuator control signal.” The specification, however, fails to disclose the corresponding structure of the heat radiation measurement unit and how it links to the described function.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Regarding claim 2-15, the claims are rejected by virtue of its dependence on rejected claim 1.
Regarding claims 3 and 5-6, the term "abnormal" is a relative term which renders the claim indefinite.  The term "abnormal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, the phrase “the vicinity of” is a relative phrase which renders the claim indefinite, particularly in combination with the relative term “abnormal” also present in the claim, as described above. The phrase “the vicinity of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 12-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 9, 12-13, and 15 and in reference to the claim limitation “heat radiation measurement unit,” paragraph [0023] of the Applicant’s specification states “the heat radiation measurement unit 126 measures intensity of the heat radiation input to a light receiving unit serving as an infrared sensor.” Paragraph [0030] further states “The heat radiation measurement unit 126 outputs a measurement result (for example, a voltage) corresponding to the intensity of the received heat radiation.” The specification, however, does not sufficiently describe how these functions are performed, nor does it provide adequate structure for the heat radiation measurement unit itself. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
Regarding claim 15 and in reference to the claim limitation “feedback control unit,” paragraph [0113] states “The control unit 310 further has a target value setting unit 311 and a feedback control unit 312.” Paragraph [0015] further states “The feedback control unit 312 inputs the target value set by the target value setting unit 311 and the measurement value of the heat radiation measurement unit 327. The feedback control unit 312 performs a feedback process so as to reduce a difference between the input target value and the measurement value, based on the difference, and generates an attenuator control signal.” The specification, however, does not sufficiently describe how these functions are performed, nor does it provide adequate structure for the heat radiation measurement unit itself. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Wakabayashi et al. (JP2017022332A), hereinafter Wakabayashi.
Regarding claim 1, Wakabayashi teaches (Fig. 1) a laser machining device comprising: a heat radiation measurement unit (infrared detector 17) that measures intensity of heat radiation of a workpiece (annealing target 30) irradiated with a laser beam ([0017]); and a determination unit (control unit 20) that determines a state of a target by defining an object used in machining work as the target, based on the intensity of the heat radiation measured by the heat radiation measurement unit (Abstract “A control device stores data which defines an allowable range serving as a reference for determining the normality of the detection value of the infrared ray detector. The control device causes the laser light source to output a pulsed laser beam while a wafer to be estimated is held on a stage, and acquires the detection value of the infrared ray detector in synchronization with the incidence of the pulsed laser beam to the wafer to be estimated. Thereafter, it is determined whether or not the detection value of the infrared ray detector falls within the allowable range, and information indicating the determination result is output to the output device.“).
Regarding claim 2, Wakabayashi further teaches (Fig. 1) the determination unit (control unit 20) determines the state of the target (30) which relates to intensity of the laser beam ([0019]-[0024] “The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate.“; [0044] “Controller 20, for each shot of the pulsed laser beam, and calculates the integral value of the intensity of the peak intensity of heat radiated light or heat emitted light. And this calculated value, based on the activation rate conversion data 22 can calculate the estimated value of the activation rate.”).
Regarding claim 3, Wakabayashi further teaches (Fig. 1) the determination unit (control unit 20) determines whether or not the target (30) is abnormal ([0030] “The storage device 21 of the control unit 20, data defining the allowable range 24 for the detection value of the heat emitted light is stored. Permissible range 24 is used as a reference normality determination of the detection value of the infrared detector 17. If the detected value (e.g. the peak intensity of the heat radiated light, the integral value of the intensity of the thermal radiation light) of the infrared detector 17 is within the allowable range 24, it is determined detected value of the infrared detector 17 is normal. It detected value of the infrared detector 17 is normal, indicating that the laser irradiation is performed under conditions in which the target.”).
Regarding claim 4, Wakabayashi further teaches (Fig. 1) a control unit (control unit 20) that controls the state of the target (30), based on the state of the target which is determined by the determination unit (control unit 20) ([0049]-[0050] “If the thermal radiation light detection value 23 is within the allowable range, in step S4, the control unit 20, as the determination result, the information indicating that thermal radiation light detection value 23 is within the allowable range 24 and the output device and outputs it to the 25. If the thermal radiation light detection value 23 is not within the allowable range, in step S5, controller 20 determines as a result, the information indicating that thermal radiation light detection value 23 is out of the allowable range 24 and the output device and outputs it to the 25… Based on the measurement results of the laser beam energy measuring system, a pulse energy of the pulsed laser beam incident on the annealing object 30 is to fit in the target range, control of the pulse energy is performed. Pulse energy density at the surface of the annealed object 30 is determined by the pulse energy of the pulsed laser beam, the area of ​​the beam spot.”).
Regarding claim 5, Wakabayashi further teaches (Fig. 1) a scanning unit (10) that changes an irradiation position of the workpiece (30) irradiated with the laser beam ([0037] “The beam spot performs main scanning by moving at overlap ratio of 67% in the width direction, performs sub scanning and thereafter longitudinally moved in the overlap ratio of 50%. Repeat the main scanning and sub-scanning was performed almost the entire annealing of the surface of the annealed target 30.”), wherein the target is the workpiece, and wherein the determination unit (control unit 20) determines an abnormal location of the workpiece, based on the intensity of the heat radiation measured by the heat radiation measurement unit (17) ([0030] “The storage device 21 of the control unit 20, data defining the allowable range 24 for the detection value of the heat emitted light is stored. Permissible range 24 is used as a reference normality determination of the detection value of the infrared detector 17. If the detected value (e.g. the peak intensity of the heat radiated light, the integral value of the intensity of the thermal radiation light) of the infrared detector 17 is within the allowable range 24, it is determined detected value of the infrared detector 17 is normal. It detected value of the infrared detector 17 is normal, indicating that the laser irradiation is performed under conditions in which the target.”).
Regarding claim 7, Wakabayashi further teaches (Fig. 1) that the workpiece (30) is a wafer of a semiconductor element material ([0037] “As the annealing object 30 (FIG. 1), a silicon wafer to which phosphorus is ion-implanted.”), wherein the scanning unit (10) performs annealing treatment on a surface portion of the workpiece by changing the irradiation position of the workpiece irradiated with the laser beam ([0037] “The beam spot performs main scanning by moving at overlap ratio of 67% in the width direction, performs sub scanning and thereafter longitudinally moved in the overlap ratio of 50%. Repeat the main scanning and sub-scanning was performed almost the entire annealing of the surface of the annealed target 30.”), and wherein the determination unit (control unit 20) determines a crack, foreign substance contamination, or warpage of the workpiece (Fig. 7; Abstract; [0006]-[0007] “The purpose of the present invention is to provide a laser annealing apparatus and a laser annealing method capable of easily confirming the normality of the annealing…the control device may store data defining the allowable range as a reference for determining normality of the detection value of the infrared sensor, the stage in a state where evaluation wafer is held, it said to output the pulsed laser beam from a laser light source, wherein the pulsed laser beam in synchronization with the incidence on the evaluation wafer acquires a detection value of the infrared detector , the detection value of the infrared detector determines whether or not falls into the allowable range, the laser annealing apparatus for outputting information indicating the determination result to the output device is provided.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Jyumonji et al. (US20060131289A1), hereinafter Jyumonji.
Regarding claim 6, Wakabayashi teaches all of the elements as described above except that the determination unit determines whether or not a first position or the vicinity of the first position of the workpiece is abnormal, based on a comparison between the intensity of the heat radiation obtained when the first position of the workpiece is irradiated with the laser beam and the intensity of the heat radiation obtained when the vicinity of the first position is irradiated with the laser beam.
Jyumonji teaches a (Fig. 2) excimer laser ablation apparatus comprising a light intensity measurement unit (photodetector 49, paragraph 89) and a determination unit (computer 51, paragraph 91) that determines whether or not a first position or the vicinity of the first position of the workpiece (47) is abnormal, based on a comparison between the intensity of the light obtained when the first position of the workpiece is irradiated with the laser beam (40) and the intensity of the light obtained when the vicinity of the first position is irradiated with the laser beam (Figs 1D and 3; [0032]; [0089]-[0092] “On the other hand, a part 40A of the pulsed laser beam 40 reflected by the processing target body 47 is condensed by a lens 40B, and received by a photodetector 49 which detects a light intensity…A received light signal intensity is input to a computer 51 through a signal line 50, the computer performing analysis of a light intensity detection signal and control for allowing a crystallization apparatus to automatically execute a process… If the computer 51 determines that the light intensity is a normal intensity which is not smaller than a specified value as a result of the judgment, the laser beam 40 and the processing target body 47 are relatively moved to the next irradiation position by movement control.”). Jyumonji teaches that the determination unit determines whether or not a first position or the vicinity of the first position of the workpiece is abnormal as described above as it eliminates the conventional drawbacks associated with excimer laser processing and produces processing target body having an excellent yield ratio ([0033] “According to the above-described method, the conventional problems are eliminated, and it is possible to provide a processing target body having, e.g., an excellent yield ratio.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include that the determination unit determines whether or not a first position or the vicinity of the first position of the workpiece is abnormal, based on a comparison between the intensity of the heat radiation obtained when the first position of the workpiece is irradiated with the laser beam and the intensity of the heat radiation obtained when the vicinity of the first position is irradiated with the laser beam. Doing so would eliminate the conventional drawbacks associated with excimer laser processing and produce processing target body having an excellent yield ratio.
Regarding claim 8, Wakabayashi teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) the determination unit (control unit 20) determines whether or not the intensity of the heat radiation measured by the heat radiation measurement unit (17) falls within a predetermined range ([0007] “the control device may store data defining the allowable range as a reference for determining normality of the detection value of the infrared sensor”).
Wakabayashi does not teach a power measurement unit that measures power of the laser beam emitted from a laser beam source, as the target, wherein the determination unit determines whether or not a combination between the power of the laser beam measured by the power measurement unit and the intensity of the heat radiation measured by the heat radiation measurement unit falls within a predetermined range.
Jyumonji further teaches (Fig. 2) a power measurement unit (photodetector 49) that measures power of the laser beam (40) emitted from a laser beam source (41), wherein the determination unit (computer 51) determines whether or not the power of the laser beam measured by the power measurement unit falls within a predetermined range [0099] “the computer 51 performs a process 68 (P-68) which judges end of the program (P-68) if the compared photodetection value falls within the range of the specified value (normal irradiation)”). Jyumonji teaches the power measurement unit that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include a power measurement unit that measures power of the laser beam emitted from a laser beam source, as the target, wherein the determination unit determines whether or not a combination between the power of the laser beam measured by the power measurement unit and the intensity of the heat radiation measured by the heat radiation measurement unit falls within a predetermined range. Doing so would determine if the laser ablation irradiation is normal or abnormal.
Regarding claim 9, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) that the heat radiation measurement unit (17) measures the intensity of the heat radiation each time the workpiece (30) is irradiated with the laser beam ([0016] “Controller 20, in synchronization with each shot of the pulsed laser beam, acquires the detection value from the infrared detector 17.”).  Wakabashi does not teach that, in performing inspection processes of the power measurement unit at least multiple times, the heat radiation measurement unit measures the intensity of the heat radiation, each time the same workpiece is irradiated with the laser beam.
Jyumonji further teaches (Fig. 2) that the inspection processes of the power measurement unit (photodetector 49) is performed at least multiple times ([0089]-[0092]; [0099]-[0101] “At the same time, it executes a process 65 (P-65) which measures a laser light intensity by using the photodetector 49, and carries out a process 66 (P-66) which transmits a detected value (a photodetection value) to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include that, in performing inspection processes of the power measurement unit at least multiple times, the heat radiation measurement unit measures the intensity of the heat radiation, each time the same workpiece is irradiated with the laser beam. Doing so would determine if the laser ablation irradiation is normal or abnormal.
Regarding claim 10, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a display unit (25) that displays a determination result of the determination unit (control unit 20) ([0020] “The control device 20 includes a heat radiation light detection value 23 stored in the storage unit 21, based on the activation rate conversion data 22 to determine the estimated value of the activation rate. This estimate is output to 
Regarding claim 11, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches that the predetermined range indicates a normal range of the intensity of the heat radiation ([0007] “the control device may store data defining the allowable range as a reference for determining normality of the detection value of the infrared sensor”). Wakabayashi does not teach that the predetermined range indicates a normal range of the combination between the power of the laser beam and the intensity of the heat radiation.
Jyumonji further teaches that the predetermined range indicates a normal range of the power of the laser beam ([0099] “the computer 51 performs a process 68 (P-68) which judges end of the program (P-68) if the compared photodetection value falls within the range of the specified value (normal irradiation).”). Jyumonji teaches the predetermined range indicates a normal range of the power of the laser beam as it determines if the laser ablation irradiation is normal or abnormal ([0100] “At this time, the photodetector 49 likewise detects a light intensity of a pulsed laser beam, and judges whether irradiation is normal or non-normal.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include that the predetermined range indicates a normal range of the combination between the power of the laser beam and the intensity of the heat radiation. Doing so would determine if the laser ablation irradiation is normal or abnormal.
Regarding claim 12, the combination of Wakabayashi and Jyumonji teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) a data processing unit (control unit 20) that calculates the predetermined range from a plurality of combination of data (activation rate conversion 
Jyumonji further teaches (Fig. 2) that a data processing unit (computer 51) calculates the predetermined range from data having a plurality of combinations between the power of the laser beam (40) measured by the power measurement unit (photodetector 49) ([0095] “A light intensity value detected by the photodetector 49 is input to the computer 51. The computer 51 compares the input value with a specified value which is a light intensity required to perform ablation with respect to the predetermined processing target body 47, and controls predetermined processing depending on the input value which is not smaller or greater than the specified value.”); and a storage unit (computer 51) that stores data indicating the predetermined range calculated by the data processing unit ([0103] “Furthermore, if an irradiation light intensity of the pulsed laser beam does not fall within the range of the specified value, the processing position information is stored in the storage device in the computer 51.”). Jyumonji teaches the data processing unit and storage unit as described above as they determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Jyumonji to include that a data processing unit that calculates the predetermined range from data having a plurality of combinations between the power of the laser beam measured by the power measurement unit and the intensity of the heat radiation measured by the heat radiation measurement unit; and a storage unit that stores data indicating the predetermined range calculated by the data processing unit. Doing so would determine if the laser ablation irradiation is normal or abnormal.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi in view of Suzuki (JP2008112805A).
Regarding claim 13, Wakabayashi teaches all of the elements as described above. Wakabayashi further teaches (Fig. 1) the heat radiation measurement unit (17) measures the heat radiation of the workpiece (30) irradiated with the laser beam (Abstract “Heat radiation light from the anneal target object is detected by an infrared ray detector.”). Wakabayashi does not teach a transmittance change unit that is capable of changing transmittance of the laser beam, wherein the heat radiation measurement unit measures the heat radiation of the workpiece irradiated with the laser beam transmitted through the transmittance change unit, and wherein the control unit controls the transmittance of the laser beam in the transmittance change unit.
Suzuki teaches (Fig. 1A) a laser thermal treatment apparatus comprising a transmittance change unit (attenuator 20) that is capable of changing transmittance of the laser beam and a control unit (CTL) that controls the transmittance of the laser beam in the transmittance change unit (Abstract “The pulsed laser heat treatment apparatus includes…a variable attenuator for attenuating intensity of a laser 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Suzuki to include a transmittance change unit that is capable of change transmittance of the laser beam, as the target, wherein the heat radiation measurement unit measures the heat radiation of the workpiece irradiated with the laser beam transmitted through the transmittance change unit, and wherein the control unit controls the transmittance of the laser beam in the transmittance change unit. Doing so would improve the accuracy of the heat treatment.
Regarding claim 14, Wakabayashi further teaches (Fig. 1) a scanning unit (10) that changes an irradiation position of the workpiece (30) irradiated with the laser beam, wherein the scanning unit performs annealing treatment on the workpiece ([0037] “The beam spot performs main scanning by moving at overlap ratio of 67% in the width direction, performs sub scanning and thereafter longitudinally moved in the overlap ratio of 50%. Repeat the main scanning and sub-scanning was performed almost the entire annealing of the surface of the annealed target 30.”).
Regarding claim 15, Wakabayashi teaches all of the elements as described above except that the control unit has a feedback control unit that generates a control signal to be output to the transmittance change unit, based on a difference between a target value of the heat radiation and a measurement value of the heat radiation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wakabayashi to incorporate the teachings of Suzuki to include that the control unit has a feedback control unit that generates a control signal to be output to the transmittance change unit, based on a difference between a target value of the heat radiation and a measurement value of the heat radiation. Doing so would improve accuracy of the heat treatment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571) 272-1676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        March 29th, 2021




/ROBERT J UTAMA/Primary Examiner, Art Unit 3715